Citation Nr: 0304085	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1957 to 
September 1959.

This appeal arises from a September 1999 rating action that 
found that new and material evidence had been submitted to 
reopen a claim for service connection for a residuals of a 
back injury, but then denied the claim on the grounds that 
there was no nexus between an inservice back injury and a 
current back disability.  A Notice of Disagreement was 
received in October 1999, and a Statement of the Case (SOC) 
was issued subsequently that month.  A Substantive Appeal was 
received in November 1999, at which time the veteran also 
requested a hearing before a hearing officer at the RO.  By 
letter of June 2000, the RO notified the veteran and his 
representative of a hearing that had been scheduled for him 
at the RO for a date in July.  By letter subsequently in June 
2000, the veteran canceled the hearing.

By decision of January 2001, the Board of Veterans Appeals 
(Board) reopened the veteran's claim for service connection 
for residuals of a back injury on the basis of new and 
material evidence, and remanded the claim to the RO for 
further development of the evidence, due process development, 
and readjudication on the merits.  By Supplemental SOC (SSOC) 
issued in January 2003, the RO denied service connection for 
residuals of a back injury on the basis of all the evidence 
of record.   


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.	A chronic low back disability was first manifested many 
years post service, and the competent medical evidence 
does not link it to the veteran's military service or any 
incident thereof.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify a claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a back injury has, to the extent possible, been accomplished.

In the September 1999 rating action, the October 1999 SOC, 
the January 2001 Board Remand, and the January 2003 SSOC, and 
the February and October 2001 and April and June 2002 letters 
from the RO, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO and the Board variously and 
specifically informed the veteran of the VCAA and the 
implementing VA regulations; what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from the veteran; 
what evidence the VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from the VA in connection with his appeal; 
and that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave the VA enough information about such 
records so that the VA could request them from the person or 
agency that had them.  This various correspondence also 
notified the veteran that the VA needed him to furnish the 
name and address of any medical provider, the time frame 
covered by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a release authorizing the VA to request 
them.  The veteran has been variously notified by the RO that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted the VA to 
try to obtain for him; where to send additional evidence or 
information concerning his appeal; and where he could request 
assistance if needed. Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished to the extent possible.  The RO, both on its own 
initiative and pursuant to the Board Remand, has made 
thorough efforts to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Numerous VA and some 
private medical records have been either submitted by the 
veteran or obtained by the RO, and all have been associated 
with the claims file.  Attempts to obtain some private 
records dating back several decades were unsuccessful, as 
they were no longer available.  In response to the RO's 
December 1995 attempt to obtain additional and alternate 
service medical records, the National Personnel Records 
Center (NPRC) responded in January 1996 that no medical 
records pertaining to the veteran could be located at the 
NPRC due to a fire there years ago, and no additional medical 
records from the Surgeon General's Office were on file.  In 
January 1997, the veteran submitted a statement from a 
service comrade in support of his claim.  The veteran was 
afforded a requested opportunity to testify at a hearing at 
the RO in July 2000, but he canceled the hearing.  He was 
afforded a comprehensive VA examination in December 2002.  
Significantly, he has not identified, and the claims file 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Following issuance of the January 
2003 SSOC, the veteran notified the RO by letter subsequently 
that month that he had stated his case completely. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for residuals of a back injury, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

Many service medical records are unavailable, presumably 
having been destroyed in a fire years ago at the NPRC.  The 
few available service medical records are negative for 
findings or diagnoses of any back injury.  In October 1987, 
the NPRC reported that a search of pertinent morning reports 
was also negative for findings or diagnoses of any back 
injury.

Post service, a copy of a medical record from the Bluefield 
Sanitarium clinic containing dates of both April 1963 and 
September 1965 indicated the veteran's complaints including 
back pain.  Current examination of the back was negative.

An August 1986 VA bone scan revealed some degenerative 
changes in the lower thoracic and upper lumbar spine with 
associated stress changes, and some widening of the thoracic 
spine consistent with calcification of the paraspinous 
ligaments.  The impression was slight, nonspecific 
degenerative changes in the lumbar spine.

November 1987 VA X-rays of the lumbosacral spine revealed 
small osteophytes projecting from the L-3 and L-4 vertebral 
bodies.  The impression was mild degenerative changes.

March 1988 Mountain State Radiology, Inc., X-rays of the 
lumbosacral spine revealed suspected mild degenerative disc 
disease at the L4-5 level, marginal spurs at L-4 and L-5, and 
osteoarthritis at the left L5-S1 facet joint. 

At a December 1988 hearing at the RO, the veteran testified 
that he injured his low back in a fall down stairs in service 
in approximately February 1959, and that he received medical 
treatment for what he was told was a dislocated disc.  

At a December 1996 hearing at the RO, the veteran testified 
that his inservice back injury occurred in December 1958.

In a letter which was received in January 1997, a service 
comrade stated that, while in service in December 1958, he 
witnessed the veteran at the bottom of a stairway complaining 
of leg pain, and that he assisted in taking him to a 
dispensary for medical treatment.

In a May 1999 chiropractic report, [redacted] noted the 
veteran's history of back pain since a fall down stairs in 
service in 1959, and another fall down stairs in December 
1998 wherein he injured his right shoulder and required 
surgery.  After examination, the preliminary diagnoses 
included thoracic disc degeneration and subluxation of the 
thoracic vertebra.  Based on the veteran's history and 
current examination, the chiropractor opined that it was more 
than likely that the veteran's inservice traumatic fall was a 
precipitating factor of his degenerative disease.  The 
inservice accident was felt to be the most likely 
contributing factor in his history, and the chiropractor 
noted that actual military medical records documenting any 
such injury were not available.  The subsequent record shows 
continuing chiropractic treatment of the veteran's cervical 
and thoracic spine through June 2000.

Numerous VA hospital and outpatient records from 1993 to 2002 
show regular treatment and evaluation of the veteran for 
several complaints and disorders including low back pain.  
May 2001 magnetic resonance imaging (MRI) of the lumbar spine 
revealed mild to moderate spinal stenosis at L4-5 and a 
broad-based disc protrusion at the same level.  

On December 2002 VA orthopedic examination, the examiner 
reviewed the veteran's claims folder, to include all medical 
records and the January 2001 Board Remand.  The veteran gave 
a history of a back injury in a fall down stairs in service 
in January 1959.  The examiner noted that the claims folder 
contained no service medical records of treatment for any 
back injury.  May 2001 MRI findings of posterior bulging and 
mild degenerative disc disease of L2-3, L3-4, and L4-5, 
degenerative joint disease changes from L-2 through L-5, and 
mild to moderate spinal stenosis at L4-5 were noted.  There 
was a broad-based, small herniated nucleus pulposus at L4-5 
which appeared to be causing the stenosis of the right   L4-5 
area.  After reviewing the claims folder in detail, the 
physician noted that there was no record of any back injury 
sustained in service, and that the only evidence of this was 
the veteran's history of such injury.  As a result, he stated 
that it would be pure speculation to express an opinion that 
any current back disability was attributable to his reported 
inservice back injury.     



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, service connection may be presumed for arthritis 
manifested to a compensable degree within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the competent medical evidence does not support 
a nexus between the veteran's currently-diagnosed back 
disability and any incident of his military service.  The 
available service medical records document no back injury, 
and the first objective evidence of a back disability dates 
from 1986, nearly 27 years post service.  After reviewing the 
claims folder in detail and a current examination, a VA 
orthopedic examiner in December 2002 noted that there was no 
record of any back injury sustained in service, that the only 
evidence of this was the veteran's history of such injury, 
and that, as a result, it would be pure speculation to 
express an opinion that any current back disability was 
attributable to his reported inservice back injury.

The Board accords great probative value to the well-reasoned 
2002 VA examination and opinion by a physician who 
comprehensively reviewed the veteran's medical history and 
records in reaching his conclusion, and considers it 
dispositive of the issue on appeal.  While the record 
includes extensive VA and some private medical records of 
treatment and evaluation of the veteran for numerous 
complaints and disorders in the post-service years from 1963 
or 1965 to 2002, only 1 of these records, a May 1999 
chiropractic report, contains a medical opinion linking the 
veteran's reported inservice back injury to a current mid-
spine disorder.  However, the Board accords little probative 
value to the 1999 chiropractor's opinion, inasmuch as it 
appears to be based on pure speculation.  The chiropractor 
specifically noted that there were no service medical records 
that documented any inservice back injury.    

In short, the veteran's current low back disability was first 
manifested many years post service, and the probative medical 
evidence of record does not link it to any incident of 
service, including a claimed injury.  In the absence of 
competent evidence of a medical nexus between any current low 
back disability and service, the record does not provide a 
sufficient basis for the grant of service connection for 
residuals of a back injury, and the claim must be denied.

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current disability and a reported incident of his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).   

The Board also has considered the benefit-of-the-doubt 
doctrine; however, as the competent medical evidence does not 
support, or is not in relative equipoise with respect to, the 
claim, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).




ORDER

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

